In an action, inter alia, to recover damages for personal injuries, etc., the defendant Ford Motor Credit Company appeals from so much of an order of the Supreme Court, Kings County (I. Aronin, J.), dated November 28, 1988, as denied its cross motion pursuant to CPLR 327 to dismiss the complaint insofar as it is asserted against it on the ground of forum non conveniens.
Ordered that the order is reversed insofar as appealed from, on the law, and the facts, and as a matter of discretion, without costs or disbursements, the defendant Ford Motor Credit Company’s cross motion to dismiss the complaint insofar as it is asserted against it is granted, and the action against the remaining defendant is severed, on condition that the defendant Ford Motor Credit Company accepts service of process in New Jersey within 30 days after service upon it of a copy of this decision and order with notice of entry, agrees to waive any defense based on the Statute of Limitations not available in New York at the time of the commencement of this action, and appears in New Jersey in an action for the same relief demanded in the complaint; in the event the conditions are not complied with the order is affirmed insofar as appealed from.
The defendant Ford Motor Credit Company (hereinafter Ford Credit) appeals from the denial of its motion to dismiss the complaint against it on the ground of forum non conveniens. Upon our review of the relevant factors, we find that Ford Credit met its burden of demonstrating that the cause of action against it does not bear a substantial connection with this State, militating against its retention of jurisdiction (see, Islamic Republic v Pahlavi, 62 NY2d 474, 479, cert denied 469 US 1108; Rappaport v Robert Travel Bur., 129 AD2d 620, 621). Thus, we conclude that the Supreme Court’s denial of Ford Credit’s motion to dismiss was an improvident exercise of its discretion (see, Banco Ambrosiano v Artoc Bank & Trust Co., 62 NY2d 65, 73-74). Accordingly, Ford Credit’s motion is granted on the conditions set forth herein. Thompson, J. P., Brown, Balletta, Miller and O’Brien, JJ., concur.